On May 12, 1999, the defendant was sentenced to a five (5) year commitment to the Department of Public Health and Human Services.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*64The defendant was not present, but was represented by Tara Javid. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence review hearing shall be continued to the November 1999 meeting, thus allowing Ms. Javid additional time to confer with Mr. Koecher about whether or not he wants to proceed with a sentence review hearing.
Done in open Court this 19th day of August, 1999.
DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd